Title: To George Washington from Timothy Pickering, 7 April 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State April 7. 1796.
        
        The Secretary of State respectfully requests the President of the United States to grant him an order on the Secretary of the Treasury for Two thousand dollars, to enable him to continue the payment of the expences attending the procuring of copies of the proceedings of the British Courts of Vice Admiralty in the cases of captures by the armed vessels of that nation.
        
          Timothy Pickering.
        
       